UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 1, 2013 HUDSON VALLEY HOLDING CORP. (Exact name of registrant as specified in its charter) New York 001-34453 13-3148745 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 21 Scarsdale Road, Yonkers, New York (Address of principal executive offices) (Zip Code) (914) 961-6100 (Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 1.02Termination of Material Definitive Agreement. Hudson Valley Holding Corp. (the “Company”) has announced that the Office of the Comptroller of the Currency (“OCC”) has terminated its Formal Written Agreement dated April 24, 2012 between Hudson Valley Bank N.A., the Company’s subsidiary bank (“Hudson Valley”) and the OCC.Additionally, the Individual Minimum Capital Ratios agreed to between the OCC and Hudson Valley by letter dated October 9, 2009, has also been terminated.A copy of the press release is filed herewith as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Press release dated October 31, 2013. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUDSON VALLEY HOLDING CORP. November 1, 2013 By: /s/ Michael J. Indiveri Name: Michael J. Indiveri Title: Executive Vice President & Chief Financial Officer 2 EXHIBIT INDEX Exhibit No. Title Press release dated October 31, 2013. 3
